Allowable Subject Matter
	Claims 1-11 are allowed.

Closest references found:
(US-20100074133 or US-20090149198 or US-10466350 or US-8644768 or US-8406144 or US-8405543 or US-7061369)

	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
providing at least two radio nodes, at least one first radio node operates as an initiator and at least a second radio node as a transponder, the first radio node and the second radio node each have their own timer, signal processor, at least one antenna and a data interface; providing a time offset between the timers of the first radio node and the second radio node; transmitting by the initiator, in a first step, an initial signal with a first carrier frequency, the initial signal being received by the transponder during a first reception period, transmitting by the transponder, in a second step, a response signal with a second carrier frequency, the initiator receiving the response signal during a second reception period; repeating the first step and the second step at least once, the initial signal and the response signal being coherent at least during each step sequence; changing the carrier frequency of the initial signal and the carrier frequency of the response signal with each repetition within a predetermined frequency domain; and operating the method either in a first mode or in a second mode, wherein, in the first mode, the response signal is formed from at least a portion of the received initial signal 31Attorney Docket No. 1001/0335PUS2 wherein, in the second mode, the response signal is formed independently of the received initial signal, at least two received initial signals are transmitted via the data interface and at least one transfer function and / or the time offsets are determined on the basis of at least portion of the received response signals and at least a portion of the received and transmitted initial signals.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.

/ANKUR JAIN/           Primary Examiner, Art Unit 2649